        Case 7:21-cv-00260 Document 1 Filed on 06/30/21 in TXSD Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

UNITED STATES OF AMERICA,                       §
                Plaintiff                       §
v.                                              §    CIVIL ACTION NO. 7:21-cv-00260
                                                §
$844,482.00, MORE OR LESS,                      §
IN UNITED STATES CURRENCY and                   §
a 2009 CHEVROLET SILVERADO                      §
VIN: IGCEC14X69Z140301                          §
                                                §
                      Defendants.               §

                  VERIFIED COMPLAINT FOR FORFEITURE IN REM

        Comes now Petitioner United States of America, acting by and through the United States

Attorney for the Southern District of Texas and the undersigned Assistant United States Attorney,

pursuant to Rule G, Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions, Federal Rules of Civil Procedure, and respectfully states as follows:

                                      Nature of the Action

        1.     This is a civil action to forfeit in rem property and condemn to the use and benefit

of the United States the following property: $844,482.00, more or less, in United States currency

and a 2009 Chevrolet Silverado with the following VIN: IGCEC14X69Z140301 (altogether

“Defendant Properties”).

                                     Jurisdiction and Venue

        2.     This Court has subject-matter jurisdiction pursuant to 28 U.S.C. §§ 1345, 1355,

1356.

        3.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1355(b)(1), 1391(b), and

1395, and 18 U.S.C. § 981(h).


                                                1
          Case 7:21-cv-00260 Document 1 Filed on 06/30/21 in TXSD Page 2 of 5



          4.    The Defendant Properties are in possession of Customs and Border Protection

within the Southern District of Texas.

                                  Statutory Basis for Forfeiture

                   (18 U.S.C. § 983(a)(1), 31 U.S.C. §§ 5316, 5317, and 5332.)

          5.    The Defendant Properties are subject to forfeiture for violations of 31 U.S.C. §§

5316 and 5332 pursuant to 31 U.S.C. § 5317 and 18 U.S.C. § 983(a)(1).

          6.    31 U.S.C. § 5316 provides that a person shall file a report when the person

knowingly transports, is about to transport, or has transported, monetary instruments of more than

$10,000 at one time from a place in the United States to or through a place outside the United

States.

          7.    31 U.S.C. § 5332 provides that whoever, with the intent to evade a currency

reporting requirement under section 5316, knowingly conceals more than $10,000 in currency or

other monetary instruments on the person of such individual or in any conveyance, article of

luggage, merchandise, or other container, and transports or transfers or attempts to transport or

transfer such currency or monetary instruments from a place within the United States to a place

outside of the United States shall be guilty of a currency smuggling offense. Subsection (c) states

that any property involved in a violation of subsection (a), or a conspiracy to commit such

violation, and any property traceable to such violation or conspiracy, may be seized and forfeited

to the United States.

          8.    31 U.S.C. § 5317(c)(2)(A) states that any property involved in a violation of section

5316 of this title, or any conspiracy to commit any such violation, and any property traceable to

any such violation or conspiracy, may be seized and forfeited to the United States in accordance

with the procedures governing civil forfeitures in money laundering cases pursuant to 18 U.S.C. §

981(a)(1)(A).

                                                  2
        Case 7:21-cv-00260 Document 1 Filed on 06/30/21 in TXSD Page 3 of 5



                                                  Factual Basis

         9.       On February 12, 2021, Jose Juan Garcia (“Garcia”) attempted to depart the United

States through the Hidalgo, Texas Port of Entry into Mexico while driving a 2009 Chevrolet

Silverado (VIN: IGCEC14X69Z140301). Before Garcia exited the country, Customs and Border

Protection Officers (“CBPOs”) referred Garcia and the Chevrolet Silverado for a secondary

inspection.

         10.      At the secondary location, Garcia gave a negative declaration for currency in excess
                                                                                                                      1
of $10,000. CBPOs inspected the Chevy Silverado in response to the negative declaration.

CBPOs discovered bulk cash in the approximate amount of $844,482.00 hidden within a spare tire

and seized the Defendant Properties as a result.

         11.      After the seizure, Garcia filed a petition wherein Garcia admitted his intent to drive

into Mexico and claimed the bulk cash hidden in the spare tire as his own.

                                                    Conclusion

         12.      Considering in totality the above described facts and circumstances, the evidence

demonstrates that Garcia intentionally evaded the currency reporting requirements and that the

Defendant Properties were involved in unlawful bulk cash smuggling. Therefore, the Defendant

Properties were seized and are subject to forfeiture.

                                      Notice to Any Potential Claimants

         13.      YOU ARE HEREBY NOTIFIED that if you assert an interest in the Defendant

Property which is subject to forfeiture and want to contest the forfeiture, you must file a verified

claim which fulfills the requirements set forth in Rule G of the Supplemental Rules for Admiralty


1
 31 U.S.C. 5317(b) provides that for purposes of ensuring compliance with the requirements of section 5316, a
customs officer may stop and search, at the border and without a search warrant, any vehicle, vessel, aircraft, or
other conveyance, any envelope or other container, and any person entering or departing from the United States;
routine searches of the persons and effects of entrants are not subject to any requirement of reasonable suspicion,
probable cause, or warrant. United States v. Montoya de Hernandez, 473 U.S. 531, 538 (1985).
                                                          3
      Case 7:21-cv-00260 Document 1 Filed on 06/30/21 in TXSD Page 4 of 5



or Maritime Claims and Asset Forfeiture Actions. The verified claim must be filed no later than

thirty-five (35) days from the date this Complaint has been sent in accordance with Rule G(4)(b).

       14.     An answer or motion under Rule 12 of the Federal Rules of Civil Procedure must

be filed no later than twenty-one (21) days after filing the claim. The claim and answer must be

filed with the United States District Clerk for the Southern District of Texas at United States

Courthouse, 1701 W. Business Hwy 83, McAllen, TX 78501, and a copy must be served upon the

undersigned Assistant United States Attorney at United States Attorney’s Office, 600 E Harrison

St. #201, Brownsville, TX 78520.

                                               Prayer

       15.     Wherefore, the United States of America prays that due process is issued to enforce

the forfeiture of the Defendant Property, that due notice be given to all interested persons to appear

and show cause why forfeiture of the Defendant Property should not be decreed, that the Defendant

Property be condemned as forfeited to the United States to be disposed of according to law, and

for such other and further relief as this Honorable Court may deem just and proper.

                                                        Respectfully submitted,

                                                        JENNIFER LOWERY
                                                        Acting United States Attorney

                                                        By: /s/ Rick Blaylock
                                                        Rick Blaylock
                                                        Assistant United States Attorney
                                                        Texas Bar No. 24103294
                                                        Federal Bar No. 3544108
                                                        600 E. Harrison St., #201
                                                        Brownsville, TX 78520
                                                        Office: (956) 566-2132
                                                        Fax: (956) 548-2711




                                                  4
     Case 7:21-cv-00260 Document 1 Filed on 06/30/21 in TXSD Page 5 of 5




                                           Verification
       I, Jesus Cuellar, a Task Force Officer with the United States Homeland Security

Investigations, hereby verify under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the facts

set forth in Paragraphs 9 through 11 ofthe Factual Basis in the foregoingComplaint For Forfeiture

In Rem are true and correct to the best ofmy knowledge and belief.
       Executed on June 30, 2021



                                   r£Jcµ,-�
                                    · .sCuellar
                                      Task Force Officer
                                      Homeland Security Investigations




                                                5
